Citation Nr: 1731281	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  07-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 9, 1998, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether a timely substantive appeal was filed after a September 16, 2016 statement of the case (which addressed whether clear and unmistakable error (CUE) occurred in an August 30, 1988 rating decision in failing to grant entitlement to service connection for a nervous condition), to include whether there was good cause to grant the request for an extension of the time limit for filing a substantive appeal.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision and a February 2017 determination of the Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2010, the Veteran testified before a Decision Review Officer at the RO. In November 2011, the Veteran testified before the undersigned at the RO. Transcripts of both hearings are of record.

The Board has reviewed the electronic records maintained in the Virtual VA and in the Veteran's Benefits Management System (VBMS) systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he warrants an earlier effective date for the grant of entitlement to service connection for PTSD. The Veteran has multiple theories to support his claim, but of greatest relevance at present is his contention that the symptoms that formed the basis for his current diagnosis of PTSD have been consistent from service and that the effective date for his award should go back to the time of his original treatment for psychiatric problems with the VA in the 1980s.  

In March 2012, the Board remanded the Veteran's earlier effective date claim in order to allow the AOJ the opportunity to adjudicate in the first instance the inextricably intertwined issue of CUE in an August 1988 rating decision, which had denied entitlement to service connection for PTSD.  The AOJ adjudicated the CUE matter in the first instance in a June 2014 supplemental statement of the case.  Then, in March 2015, the Board construed a September 2014 statement from the Veteran as a timely notice of disagreement after this June 2014 determination regarding CUE, and the Board remanded the matter of CUE so that the AOJ could issue a statement of the case (SOC) regarding this matter.  In March 2015, the Board also remanded the Veteran's earlier effective date claim as inextricably intertwined with the matter of CUE.  

Whether a substantive appeal has been filed on time is an appealable issue. 38 C.F.R. § 19.34.  If the claimant protests an adverse determination made by the AOJ with respect to timely filing of a substantive appeal, the claimant will be issued an SOC.  Id.  The substantive appeal must be filed within 60 days from the date that the AOJ mails the SOC to the appellant, or within the remainder of the 1 year period from the date of the notification of the determination being appealed.  38 C.F.R. § 20.302.  

An extension of the 60-day period for filing a substantiate appeal may be granted for good cause.  A request for such an extension must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal, and filed with the VA office from which the claimant received notice of the determination being appealed (unless notice has been received that the records have been transferred to another VA office).  A denial of a request for extension may be appealed to the Board.  38 C.F.R. § 20.303.  

Here, the AOJ issued an SOC regarding the matter of CUE on September 16, 2016, and in an October 2016 written statement, the Veteran requested an extension of 60 days from the date of this SOC for him to address the contents of the SOC, and he requested an explanation as a to piece of evidence to which the SOC referred.  However, the AOJ did not respond to this request for extension of the time limit to file a substantive appeal.  The Board also notes that in January 2017, the Veteran submitted another written request for an extension to file the substantive appeal.  The Veteran then submitted his Form 9 in February 2017.  

In a February 2017 letter to the Veteran, the AOJ determined that the Veteran's Form 9 was not timely filed.  The Veteran submitted a statement dated July 2017, which, when sympathetically construed, constitutes a timely notice of disagreement against the February 2017 determination that the substantive appeal was not timely filed.   The AOJ has not yet issued a statement of the case regarding the issue of whether a timely substantive appeal was filed as to the matter of CUE, to include whether good cause was shown to grant the request for an extension.  Accordingly, the Veteran must be issued a statement of the case regarding the same.  Manlicon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.34.  The issue of entitlement to an earlier effective date for the grant of service connection for PTSD is remanded as inextricably intertwined with the matter regarding CUE.  

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC addressing the issue of whether a timely substantive appeal was filed after a September 16, 2016 statement of the case (which addressed whether CUE occurred in an August 30, 1988 rating decision in failing to grant entitlement to service connection for a nervous condition), to include whether there was good cause to grant the request for an extension of the time limit for filing a substantive appeal.

Inform the Veteran that he must perfect a timely appeal for this issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the issue to the Board.

2. Once the Veteran has either perfected an appeal on the above matter, or the period in which to do so has expired, readjudicate the claim of entitlement to an effective date earlier than July 9, 1998, for the grant of entitlement to service connection for PTSD.  Furnish the Veteran a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




